FILED
                              NOT FOR PUBLICATION                           JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PAULINO RIVAS-MIRANDA,                            No. 10-72433

               Petitioner,                        Agency No. A073-422-774

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Paulino Rivas-Miranda, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand to reapply for relief under 8 U.S.C. § 1254a. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

remand, and review de novo claims of due process violations. Castillo-Perez v.

INS, 212 F.3d 518, 523 (9th Cir. 2000). We deny the petition for review.

      The BIA did not abuse its discretion in denying Rivas-Miranda’s motion to

remand where he failed to show eligibility for Temporary Protected Status

(“TPS”). See 8 U.S.C. § 1254a(c)(2)(B)(i) (an alien who has been convicted of

two or more misdemeanors in the United States is not eligible for TPS); Ramirez-

Castro v. INS, 287 F.3d 1172, 1175 (9th Cir. 2002) (expungement of a

misdemeanor California conviction does not eliminate the immigration

consequences of the conviction). It follows that Rivas-Miranda’s due process

claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

for a petitioner to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                   10-72433